Citation Nr: 0301641	
Decision Date: 01/28/03    Archive Date: 02/04/03

DOCKET NO.  02-04 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an effective date earlier than November 24, 
1995 for the grant of service connection for a low back 
disability.

(An additional issue of entitlement to a rating higher 
than 20 percent for a low back disability will be the 
subject of a later Board decision.)



REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Service



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The veteran had active service from July 1963 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2000 RO rating decision which 
granted service connection and a 20 percent rating for a 
low back disability (described as degenerative joint and 
disc disease of the lumbosacral spine), effective from 
November 24, 1995.  The present Board decision addresses 
the issue of entitlement to an earlier effective date for 
service connection for the low back disorder

The veteran also appeals for a higher rating for the low 
back disorder.  Such issue will be the subject of a later 
Board decision which will be prepared after the Board 
completes development of evidence on such issue in 
accordance with 38 C.F.R. § 19.9.


FINDINGS OF FACT

1.  The veteran did not appeal a November 1978 RO rating 
decision which denied service connection for a back 
condition.  He also did not appeal an October 1994 RO 
rating decision which found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for a back condition.

2.  An application to reopen the claim for service 
connection for a back condition was received by the RO on 
November 24, 1995, and the RO thereafter granted service 
connection for a low back disability effective from that 
date.





CONCLUSION OF LAW

The criteria for an effective date earlier than November 
24, 1995, for service connection for a low back 
disability, have not been met.  38 U.S.C.A. § 5110 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has 
been notified of the evidence necessary to substantiate 
his claim for an earlier effective date for service 
connection for a low back disorder.  Relevant records are 
on file.  The Board notes that the outcome of this case 
turns on the law and not the evidence, and thus the 
Veterans Claims Assistance Act of 2000 appears to have no 
applicability.  See, e.g., Wensch v. Principi, 15 Vet.App. 
362 (2001).  In any event, the Board is satisfied that 
there has been adequate compliance with the notice and 
duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 
16 Vet.App. 183 (2002).

The evidence shows the veteran served on active duty from 
July 1963 to July 1966.  In August 1978, the RO received 
his initial claim for service connection for a back 
condition.  By November 1978 decision, the RO denied 
service connection for a back condition; the veteran was 
informed but did not appeal.  In October 1993, the RO 
received his request to reopen the claim for service 
connection for a back condition.  By October 1994 
decision, the RO found that new and material evidence had 
not been submitted to reopen a claim for service 
connection for a back condition; the veteran was informed 
but did not appeal.  It should be noted that since the 
veteran did not appeal such RO decisions, they are final.  
38 U.S.C.A. § 7105.  Consequently, any later grant of 
service connection may be no earlier than the date of VA 
receipt of another application to reopen the claim.

The next application to reopen the claim for service 
connection for a back disorder was not received by the RO 
until November 24, 1995.  In December 1995, the RO denied 
that application, and the veteran appealed the 
determination.  In a January 1998 decision, the Board 
found that new and material evidence had been submitted 
and reopened the claim for service connection for a low 
back disorder (see 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156), and the Board remanded, to the RO, the merits of 
the claim for service connection for further development.  
By October 2000 rating decision, the RO granted service 
connection for a low back disorder, and made service 
connection effective from November 24, 1995.

The law provides that the effective date for service 
connection, based on a reopened claim supported by new and 
material evidence, is the date of VA receipt of the 
reopened claim, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), 
(r).

The veteran alternatively contends that service connection 
for a low back disability should be established from the 
time he was in service in 1966, or from the time he filed 
his initial claim for service connection in 1978.  
However, given the rules concerning finality of decisions, 
and effective dates for service connection based on 
reopened claims supported by new and material evidence, 
such is not possible.  The effective date assigned by the 
RO, November 24, 1995, is the date of VA receipt of the 
application to reopen the claim, and such application 
eventually led to the grant of service connection.  That 
is the correct effective date under the law, and no 
earlier effective date is permitted.  

The law, not the evidence, controls the outcome of this 
claim.  As a matter of law, the claim for an earlier 
effective date for service connection for a low back 
disability must be denied.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).







ORDER

An effective date earlier than November 24, 1995 for 
service connection for a low back disability is denied.



		
	L.W. TOBIN 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

